United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Bridget Wolfe Williams, for the appellant
Office of Solicitor, for the Director

Docket No. 10-855
Issued: November 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 29, 2010 appellant filed a timely appeal from a November 13, 2009 decision
of the Office of Workers’ Compensation Programs, which denied her request for an oral hearing
before the Branch of Hearings and Review. Because more than one year elapsed from the most
recent merit decision dated December 14, 2007 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of her case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1 The
only decision properly before the Board is the November 13, 2009 nonmerit decision denying
her request for an oral hearing.
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing
before the Branch of Hearings and Review as untimely filed.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On March 19, 2007 appellant, then a 61-year-old mail clerk, filed an occupational disease
claim for anxiety, depression, weight loss, hair loss, high blood pressure and post-traumatic
stress disorder. She alleged that her physical and emotional problems manifested as a result of
her supervisor’s “abusive behavior” over a four-year period.
In a decision dated December 14, 2007, the Office denied appellant’s claim for
compensation benefits due to insufficient evidence that appellant’s emotional condition occurred
in the performance of duty. It found that the evidence failed to establish that her supervisor’s
conduct constituted abusive conduct.
In a letter dated September 13, 2009, appellant requested a hearing before the Branch of
Hearings and Review.
By decision dated November 13, 2009, the Office denied appellant’s hearing request as
untimely filed. Exercising its discretion, the Office found that the issue in appellant’s case could
be equally well addressed by requesting reconsideration and submitting evidence not previously
considered.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that a claimant
is entitled to an oral hearing or a review of the written record when a request is submitted in
writing within 30 days after the issuance of a final decision by the Office.2 The Office, through
its regulations, has determined that a claimant injured on or after July 4, 1966, who has received
a final adverse decision by the Office, may obtain a hearing by writing to the address specified in
the decision. The request must be sent within 30 days (as determined by the postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought, and the claimant
cannot have previously submitted a request for reconsideration on the same decision.3 As
section 8124(b)(1) is unequivocal in establishing the time limitation for requesting a hearing, a
claimant is not entitled to a hearing as a matter of right if the hearing request is made after the
30-day period.4
The Office, under its broad discretionary authority in the administration of the Act, has
the power to hold hearings in certain circumstances where no legal provision was made for such
hearings and the Office must exercise this discretionary authority in deciding whether to grant a
hearing. Specifically, the Board has held that the Office has the discretion to grant or deny a
hearing request that is untimely made after the established 30-day period and that such discretion
is a proper interpretation of the Act.5
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.616(a); Brenton A. Burbank, 53 ECAB 279 (2002); D.E., 59 ECAB 438 (2008).

4

Claudio Vazquez, 52 ECAB 496 (2001); P.P., 58 ECAB 673 (2007); R.T., 60 ECAB __ (Docket No. 08-408,
issued December 16, 2008).
5

Marilyn F. Wilson, 52 ECAB 347 (2001); André Thyratron, 54 ECAB 257 (2002); J.C., 59 ECAB 206 (2007).

2

ANALYSIS
The Board finds that appellant did not timely request a hearing. The record establishes
that the Office issued a December 14, 2007 decision denying her claim; but appellant’s request
for an oral hearing was made on September 13, 2009. The Board finds that appellant is not
entitled to an oral hearing as a matter of right because her hearing request of September 13, 2009
was not made within 30 days of the December 14, 2007 decision.
The Board also finds that the Office properly exercised its discretion in denying
appellant’s hearing request. In its November 13, 2009 letter, the Office noted that it carefully
considered her request and determined that appellant’s concerns could be addressed by
requesting reconsideration from the district Office with the submission of additional evidence.
The Board finds that appellant’s request for a hearing was untimely filed and the Office properly
exercised its discretionary authority when denying the request. The Office’s decision will be
affirmed.
CONCLUSION
The Board finds that appellant’s September 13, 2009 hearing request was not timely
filed. The Office properly exercised its discretionary authority in denying her request.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

